                Case 1:19-cv-00800-EMR Document 1-1 Filed 05/31/19 Page 1 of 3
                                                                                                                                         Clear Form


                                    In The United States Court of Federal Claims
                                                                          Cover Sheet
Plaintiff(s) or Petitioner(s)                                                                                                       19-800 C
Names: Butte County, Idaho
Location of Plaintiff(s)/Petitioner(s) (city/state): Arco, Idaho

(If this is a multi-plaintiff case, pursuant to RCFC 20(a), please use a separate sheet to list additional plaintiffs.)


Name of the attorney of record (See RCFC 83.1(c)): Steve L. Stephens
             Firm Name:                 Stephens Law Office, PLLC

Contact information for pro se plaintiff/petitioner or attorney of record:
Post Office Box:                                                 PO Box 736

Street Address:                                                  221 West Grand Ave.

City-State-ZIP:                                                  Arco, ID 83213

Telephone & Facsimile Numbers:                                   ph: (208) 527-3458 fax (208) 527-3469

E-mail Address:                                                  steve@stephensidaho.com


Is the attorney of record admitted to the Court of Federal Claims Bar?                                            □ Yes      □ No



Nature of Suit Code: 536                                                                                            DOE
                                                                                        Agency Identification Code: ___________________
Select only one (three digit) nature-of-suit code from the
attached sheet.                                                                         Number of Claims Involved: 6
Amount Claimed: $ 3,334,183 per claim
                               Use estimate if specific amount is not pleaded.

Bid Protest Case (                              ):
Indicate approximate dollar amount of procurement at issue: $

         Is plaintiff a small business?                                                   □ Yes          □ No

          Was this action preceded by the filing of a                                      □ Yes         □ No
          protest before the GAO?

          If yes, was a decision on the merits rendered?                                   □ Yes         □ No
Income Tax (Partnership)
Identify partnership or partnership group: _________________________________________

Takings Case:
Specify Location of Property (city/state):

Vaccine Case:
Date of Vaccination:

Related Case:
Is this case directly related                                                                         □ Yes           □ No
                                                                                 If yes, you are
required to file a separate notice of directly related case(s). See RCFC 40.2.
                     Case 1:19-cv-00800-EMR Document 1-1 Filed 05/31/19 Page 2 of 3
                                         Nature-of-Suit Codes for General Jurisdiction Cases

100   Contract - Construction - (CDA)        206   Tax - Excise                             348   Military Pay - Reinstatement
102   Contract - Fail to Award - (CDA)       208   Tax - Gift                               350   Military Pay - Relocation Expenses
104   Contract - Lease - (CDA)               210   Tax - Income, Corporate                  352   Military Pay - Retirement
106   Contract - Maintenance - (CDA)         212   Tax - Income, Individual                 354   Military Pay - SBP
108   Contract - Renovation - (CDA)          213   Tax - Income, Individual (Partnership)   356   Military Pay - Other
110   Contract - Repair - (CDA)              214   Tax - Informer’s Fees
112   Contract - Sale - (CDA)                216   Tax - Preparer’s Penalty                 500   Carrier - transportation
114   Contract - Service - (CDA)             218   Tax - Railroad                           502   Copyright
116   Contract - Supply - (CDA)                    Retirement/Unemployment Tax Act          504   Native American
118   Contract - Other - (CDA)               220   Tax - TEFRA Partnership - 28:1508        506   Oil Spill Clean Up
                                             222   Tax - Windfall Profit
120   Contract - Bailment                          Overpayment - Interest                   508   Patent
122   Contract - Bid Preparation Costs       224   Tax - 100% Penalty - 26:6672 -           509   Taking -
124   Contract - Medicare Act                      Withholding                              510   Taking - Personalty
125   Contract - Affordable Care Act         226   Tax - Other                              512   Taking - Realty
126   Contract - Realty Sale                                                                513   Taking - Rails to Trails
128   Contract - Subsidy                     300   Civilian Pay - Back Pay                  514   Taking - Other
130   Contract - Surety                      302   Civilian Pay - COLA                      515   Unjust Conviction and Imprisonment
132   Contract - Timber Sale                 303   Civilian Pay - Disability Annuity        516   Miscellaneous - Damages
134   Contract - Other                       304   Civilian Pay - FLSA                      518   Miscellaneous - Lease
                                             306   Civilian Pay - Overtime Compensation     520   Miscellaneous - Mineral Leasing Act
136 Contract - Other - Wunderlich            308   Civilian Pay - Relocation Expenses       522   Miscellaneous - Oyster Growers
                                             310   Civilian Pay - Suggestion Award                Damages
138 Contract - Protest (Pre Award)           312   Civilian Pay - Other                 524       Miscellaneous - Safety Off. Ben. Act
140 Contract - Protest (Post Award)                                                     526       Miscellaneous - Royalty/Penalty Gas
                                             340   Military Pay - Back Pay                        Production
200 Tax - Allowance of Interest              342   Military Pay - CHAMPUS               528       Miscellaneous - Other
202 Tax - Declaratory Judgment - 28:1507     344   Military Pay - Correct records       535       Informer’s Reward
204 Tax - Estate                             346   Military Pay - Correct/Reinstate     536       Spent Nuclear Fuel




                                               Nature-of-Suit Codes for Vaccine Cases

449   Injury - Hepatitis A                   485   Injury - Hemophilus Influenzae           477   Death - Pertussis
453   Injury - Pneumococcal Conjugate        486   Injury - Varicella                       478   Death - Polio - inactive
456   Injury - DPT & Polio                   490   Injury - Rotavirus                       479   Death - Polio - other
457   Injury - D/T                           492   Injury - Thimerosal                      480   Death - Rubella
458   Injury - DTP/DPT                       494   Injury - Trivalent Influenzae            481   Death - Tetanus & Diphtheria
459   Injury - Measles                       496   Injury - Meningococcal                   482   Death - Tetanus & Tox.
460   Injury - M/M/R                         498   Injury - Human Papillomavirus            483   Death - Other
461   Injury - Measles/Rubella                                                              487   Death - Hepatitus B
462   Injury - Mumps                         452   Death - Hepatitis A                      488   Death - Hemophilus Influenzae
463   Injury - Pertussis                     454   Death - Pneumococcal Conjugate           489   Death - Varicella
464   Injury - Polio - inactive              470   Death - DPT & Polio                      491   Death - Rotavirus
465   Injury - Polio - other                 471   Death - D/T                              493   Death - Thimerosal
466   Injury - Rubella                       472   Death - DTP/DPT                          495   Death - Trivalent Influenzae
467   Injury - Tetanus & Diphtheria          473   Death - Measles                          497   Death - Meningococcal
468   Injury - Tetanus & Tox.                474   Death - M/M/R                            499   Death - Human Papillomavirus
469   Injury - Other                         475   Death - Measles/Rubella
484   Injury - Hepatitis B                   476   Death - Mumps
         Case 1:19-cv-00800-EMR Document 1-1 Filed 05/31/19 Page 3 of 3
                                        AGENCY CODES


AGR   Agriculture                                  TRN   Department of Transportation

AF    Air Force                                    TRE   Department of Treasury

ARM   Army                                         VA    Department of Veterans Affairs

AEC   Atomic Energy Commission                     VAR   Various Agencies

COM   Department of Commerce                       O     Other

DOD   Department of Defense

DOE   Department of Energy

ED    Department of Education

EPA   Environmental Protection Agency

GPO   Government Printing Office

GSA   General Services Administration

HHS   Health and Human Services

HLS   Homeland Security

HUD   Housing and Urban Development

DOI   Department of the Interior

ICC   Interstate Commerce Commission

DOJ   Department of Justice

LAB   Department of Labor

MC    Marine Corps

NAS   National Aeronautical Space Agency

NAV   Navy

NRC   Nuclear Regulatory Commission

PS    Postal Service

STA   State Department

SBA   Small Business Administration


                                            1
